Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis for “support platform” of Claim 5. It appears that support platform is considered the same as the “stability platform 1000” and therefore it is suggested that Applicant use consistent claim terminology between the claims and specifications.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “semi-flexible material” however the specification does not provide further support for what this material is and therefore it is unclear what the metes and bounds of a “semi-flexible material” is. In order to proceed, the Office will interpret the claim such that any material capable of being flexible at anyone upon a force or condition is semi-flexible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellenburg (US 6123651).
Regarding Claim 1, Ellenburg teaches a  system for mounting weights, comprising;              a rack 20(part of 10,12) comprising:                             a curved weight platform 40 dimensioned to receive an item of exercise equipment 72 (Refer to Fig. 5), the curved weight platform having an upward concave shape (Refer to annotated Fig. 1 below); and 
    PNG
    media_image1.png
    531
    581
    media_image1.png
    Greyscale
                             at least two side walls coupled to the weight platform;                                          wherein: the curved weight platform 40 has the upward concave shape starting from the at least two side walls (Refer to annotated Fig. 1 above..Col 3 Lines 53-55:” Top end 20 further includes a pair of arced regions 38 and 40 which are for receiving end pieces of a barbell or any weights which are attached to a barbell as described hereinafter.”); and                              the curved weight platform 40 is made of a semi-flexible material such that an inward force is exerted at a top of the at least two side walls when the item of exercise equipment is disposed on the curved weight platform (Refer to Col 3 Lines 31-35:” Preferably, base member 12 is constructed of a rigid and durable material, such as ABS or nylon plastics. Alternative materials that may be used to construct base member 12, include other plastics, wood, metals, composites, and the like.”..The Office takes the position that the base is made of plastic, wood, metals and that such plastic/metal/wood has a level of being flexible depending on the force of the weight applied thereon and such force would be exerted on the entire device including the two side walls).
Regarding Claim 2, Ellenburg continues to teach wherein the curved weight platform further comprises a bump 48 extending upwardly from curved weight platform 40, the bump having a rounded shape (Refer to Fig. 1 to depict the top of the bump 48 is rounded).
Regarding Claim 3, Ellenburg continues to teach wherein the at least one side wall further comprises:                   a surface portion outwardly disposed from the at least one side wall (Refer to annotated Fig. 1 above to depict that the surface portion is the bottom portion/edge of the top rack 20 of the rack 10,12), the surface portion dimensioned to receive a corresponding upper section of a second rack 14,22, such that the rack is stacked onto the second rack (Refer to Figs 2-3 Col 3 Lines 36-44:” For convenience of manufacture, base member 12 may be constructed of a variety of sections which are secured together with a pair of bolts 18 (see FIGS. 2 and 3). Additional sections may be added to provide more shelves by merely attaching the additional sections in a similar manner. As an alternative to using bolts 18, a variety of securing mechanisms may be provided, including snaps, adhesives, clips, and the like.”).
Regarding Claim 5, Ellenburg continues to teach further comprising:                          a support platform 14 comprising:                           a surface dimensioned to receive a weight plate 72 (Refer to Fig. 5); and                          at least one attachment opening disposed to align with a corresponding at least one lower attachment opening of the rack, and dimensioned to receive a lock pin 18 ((Refer to Figs 2-3 Col 3 Lines 36-44:” For convenience of manufacture, base member 12 may be constructed of a variety of sections which are secured together with a pair of bolts 18 (see FIGS. 2 and 3). Additional sections may be added to provide more shelves by merely attaching the additional sections in a similar manner. As an alternative to using bolts 18, a variety of securing mechanisms may be provided, including snaps, adhesives, clips, and the like.”..The Office takes the position that the platform 14 has a attaching opening and the rack 20 has an opening to allow for the pin 18 to extend there through to attach the platform to the rack 20).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Ellenburg is the closest prior art to the claimed invention but fails to teach the claimed invention as a whole further comprising: an inclined surface accessory comprising: an inclined support surface; a stop disposed at a lower end of the inclined support surface; at least one attachment opening disposed to align with a corresponding at least one upper attachment opening of the rack, and dimensioned to receive a lock pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784